The opinion of the court was delivered,
by Agnew, J.
— In ruling out the telegram of the 24th of July 1865 to the defendant, the court severed the only link between the note in suit and the fraud that begat it. It is on this ruling only that the refusal of the offer of the transfer of the stock as the consideration of the note can be supported. Indeed, there was already ample evidence in the case of this as the consideration, consisting of the admissions of Jackson of the sale of the stock on the 24th of July, the number of shares, and price of $5.50 per share, the clerk writing the sale of 500 shares, the note for $2250, and the transfer endorsed on the certificate, all dated on the same 24th day of July. Nor can there be any doubt that the forged and fraudulent telegram induced Rees to buy the stock. There is ample evidence of this in the testimony of James H. Stroud and Benjamin S. Jacoby. The only question, therefore, is, whether Jackson was privy to the sending of the telegram to Rees. There was sufficient evidence of this fact to be submitted to the jury. It was not a mere spark dying out in the moment of its birth, but a stream of light thrown directly upon the plaintiff, the strength and clearness of which the jury alone could determine. Men have been convicted and punished on circumstances not more strong. Let us examine the evidence with a view to see whether it had sufficient strength to carry it to the jury. That the telegram was false and fraudulent is clear. That it came from one Boys, a broker in Philadelphia, is evident. These being clear facts, the inquiry arises and must be answered satisfactorily, how did it happen Boys should address Rees in Dr. Stroud’s name just at the moment when Jackson was anxious to sell Imperial oil stock, and to invest in mining stock ? Why did Boys think of Rees at all ? How did he know that Rees would buy stock, and how did he know that he wanted Imperial oil stock ? Boys lived in Philadelphia and Rees in Stroudsburg, a hundred miles or so apart. And if by any possibility we might suppose Boys knew these things, by some act of divination or spiritualistic insight, how did he know or think of Dr. Stroud as a fit person to influence Rees ? And what motive had Boys to act at all ? It seems to be impossible to answer these questions except on one supposition, viz., that some one made the suggestion to Boys. A jury would be justified in this conclusion, and then the *492inquiry would be, who made the suggestion? The first and most natural conclusion on the evidence would be that it came from some one in Stroudsburg, who had. an interest in the result. Up to this point a jury would scarcely hesitate, and then the question is, does the evidence point to the plaintiff? Who had a motive to act on Rees ? Jackson was the owner of Imperial oil stock, and desired to sell it. This is the kind of stock mentioned in the telegram. Who was likely to think of Rees as a purchaser of this stock ? Jackson had inquired for a purchaser, and was told Rees would probably buy it. Who was operating on Rees to buy before the telegram came ? Jackson sent word to Rees that his Imperial stock was for sale. But Rees failed to come at this call. Some days intervened— this is evident, for Dreher delivered Jackson’s message on the Saturday previous to the 24th of July ; and it was on the Tuesday or Wednesday preceding Jackson spoke to Dreher. Failing to respond to the message, how was Rees to be influenced to buy ? A big strike of oil and a telegram were natural means. Who thought of Dr. Stroud ? In the conversations between Jackson and Dreher the latter had told Jackson, that in buying Bortree’s stock, he thought, Rees was acting on information from Dr. Stroud? Who is Stroud ? The cousin and friend of Rees and a cousin of Jackson’s wife. Who then was so likely to be thought of as Stroud, or one so fit for the purpose ? But a fit instrument to operate in Philadelphia must be found. That Boys was the man is indisputable, for he did it. This is followed by the proof that Boys and Jackson were acquaintances and associates, and that Jackson visited Boys’s office in Philadelphia several times in the summer of 1865; and if the witnesses are believed, their association was of the free and easy kind. So far, the evidence affords considerable probability to the belief that Jackson made the suggestion to Boys to send the telegram to Rees. But in cases of circumstantial evidence there is generally one fact which forms the clinch, and gives a decisive effect to the whole chain. That fact seems to be so here. The telegram arrived at the depot, about a mile away, at 8.30 p. m. It was given by the operator to Troch, to be handed to Rees. Troch did not deliver it till about 8 o’clock, at dark. In a few minutes Rees started off directly to Jackson’s office, found him and Jacoby there, and the stock was purchased the same evening. But Jacoby, the same person, and therefore there is no room for a mistake of time, testifies that in the afternoon of the same day Jackson told him that Rees was coming to his office that night, and he would speak to Rees about the purchase of Jacoby’s stock, of which they were then talking. How did Jackson know that Rees would be at his office that night ? It was a week or more before that he had sent the word by Dreher to Rees. There is no evidence of any previous arrangement, or conversation about the stock. It was evidently the telegram of *493the big strike of the Imperial which set Rees in motion, and this was not till dark. How then did Jackson know in the afternoon that Rees was to come to his office, unless attributable to the presumed effect the telegram would have on Rees ? If this be so, and the jury and not the court must determine the fact, it is evident that Jackson has furnished evidence of his own knowledge that such a telegram would be sent to Rees. Admitting then that fraud is not to be presumed or to be found on vague or slight conjecture, and that the doctrine is exploded, as we have said several times, of the sufficiency of a mere spark or scintilla of. evidence to go to the jury, yet we have here a chain of circumstances strong enough to bear the weight of the case into the jury box, and lodge it there for their decision. How far it is full proof of the plaintiff’s complicity it will be for the jury to say. This carries with it all the other assignments of error except that as to the stamps. As to it we think there is no error in receiving the note in evidence. The signature to the note was the defendant’s; and the initials on the. larger stamps were his; and the note was stamped to the requisite amount. This was clearly primé facie evidence to carry the note to the jury. The primé facie-presumption arising from the execution of the note, the full amount of stamps affixed, their actual cancellation, and the initials of the defendant on a part of the stamps, would prevent the court from taking from the jury the fact of an authorized cancellation of the smaller stamps.
Judgment reversed, and venire facias de novo awarded.